Citation Nr: 0331437	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
left ear hearing loss. 

2.  Entitlement to service connection for a left ear 
disorder claimed as left ear infections.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.  The veteran, who had active service from July 
1960 to July 1964, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review. 

The Board acknowledges that a rating decision in March 1976 
denied the veteran's claim for hearing loss.  However, in the 
current claim, the veteran also is claiming that he has had 
recurrent left ear infections since service.  In his October 
2002 substantive appeal, the veteran contends that the ear 
infection he experienced in service in 1962 which was 
manifested by pain, dizziness, nausea, and continuous 
drainage from his left ear is the same symptomatology that he 
has now.  He also contends that in addition to these 
problems, he has lost approximately 35 percent of his 
hearing.  Thus, although the claim for service connection for 
hearing loss is the subject of a prior final denial, the 
issue of entitlement to service connection for a left ear 
disorder claimed as left ear infections is not the subject of 
a prior final denial and must be considered on a de novo 
basis.  As such, the Board has characterized the issues as on 
the title page of this decision.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003). 

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains a letter 
dated May 2002, which discusses these VCAA provisions, 
including the RO's duty to assist the veteran in obtaining 
evidence.  However, this letter refers to the requirement of 
new and material evidence to reopen a final decision rather 
than notifying the veteran of what evidence is necessary to 
establish entitlement to service connection.  While this 
information is adequate in this regard as to the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss, it is not adequate as to the issue of 
entitlement to service connection for a left ear disorder 
claimed as left ear infections.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003). 

In addition, the claims file contains private medical records 
dated February 1997 to May 2002 as well as VA outpatient 
records dated November 2001 to July 2002, some of which 
pertain to treatment of the veteran's left ear.  However, the 
evidence of record does not include more recent treatment 
records.  Such records may prove to be relevant and 
probative. Therefore, the RO should attempt to obtain such 
records and associate them with the claims file.

The Board also notes that the veteran has not been afforded a 
VA examination with respect to the issue of entitlement to 
service connection for a left ear disorder claimed as left 
ear infections and it is unclear as to the nature of the 
veteran's current left ear disorder, other than left ear 
hearing loss.  Private medical records dated June 2001 relate 
that the veteran possibly had otitis externa.   In May 2002, 
Phillip W. Saccogna, M.D. stated "[v]ertigo, probable 
labryinthitis or neuronitis type syndrome by recent 
history."  Although the current left ear disorder diagnosis, 
other than hearing loss, appears to be unclear, the evidence 
of record does indicate some treatment for the left ear.  In 
view of the fact that service medical records do show some 
pertinent treatment for a left ear infection, the Board is of 
the opinion that a VA examination is necessary under the VCAA 
to determine the nature and etiology of any left ear disorder 
that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should consider the 
veteran's claims under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
information or evidence necessary to 
substantiate a claim for service 
connection on the merits and the 
division of responsibilities between 
the VA and the veteran for obtaining 
this evidence.  The RO must ensure that 
all VCAA notice obligations are 
satisfied in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should request that the 
veteran provide the names and addresses 
of the health care providers who 
provided treatment for his left ear 
since July 2002.  After acquiring this 
information and any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.

3.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any left ear disorder, 
other than hearing loss, that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, and offer an opinion as to 
whether it is at least as likely as not 
that any current left ear disorder is 
causally or etiologically related to 
the veteran's military service.  A 
clear rationale for all opinions would 
be helpful and a discussion of facts 
and medical principles would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


